HUBBART, Judge.
This is an appeal from the dismissal of a complaint sounding in unjust enrichment arising from the salvage of a boat approximately two miles off the coast of Florida. This same claim had previously been filed as a salvage action and was dismissed by the trial court on the ground that a salvage claim is within the exclusive jurisdiction of the federal district court sitting in admiralty. On appeal, this court affirmed. O’Neill v. Schoenbrod, 355 So.2d 440 (Fla. 3d DCA 1978).
We adhere to our prior decision and again affirm the dismissal of the plaintiff’s complaint as, in our view, it is nothing more than a disguised salvage claim over which we have declined to exercise jurisdiction. Indeed, a comparison between the first and second complaints herein reveal substantially the same allegations. We recognize that there may be technical differences between a salvage claim and an unjust enrichment *71claim arising out of the salvage of a boat, but regard these differences of gossamer strength and, for that reason, find it completely inadvisable to authorize the bringing of a kind of limited salvage claim under the heading of unjust enrichment. Such a ruling would, in our view, invite confusion and unnecessary state-federal jurisdictional conflict.
We further find no merit in the remaining contention raised by the plaintiff on this appeal. Insurance Company of North America v. Twitty, 319 So.2d 141 (Fla. 4th DCA 1975).
Affirmed.